DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “...shaft-engaging member configured to be affixed around the shaft...”. The terminology of “shaft-engaging member” is not commonly used terminology in the art. It is unclear what this terminology refers to without clear and specific definitions of the term. Furthermore, “...configured to be affixed...” is indefinite since the limitation is an optional inclusion in the claim.  Therefore, this claim is deemed indefinite. Claims 2-8 are rejected the same because they depend upon claim 1. 

Claim 9 recites “an overhead door having a door”. It is unclear what the difference between the overhead door and the door is. Therefore, this clam is deemed indefinite. Claims 10-17 are rejected the same because they depend upon claim 9.

Claim 9 recites “transmit sufficient torque”; however, it is unclear what amount of torque is considered “sufficient torque” because “sufficient” is considered relative terminology. Please MPEP 2173.05(b) in regards to relative terminology. Therefore, this clam is deemed indefinite. Claims 10-17 are rejected the same because they depend upon claim 9.

Claim 9 recites the limitation "first power transmission components" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-17 are rejected the same because they depend upon claim 9.

Claim 10 recites “sufficient strength”; however, it is unclear what amount of strength is considered “sufficient strength” because “sufficient” is considered relative terminology. Please MPEP 2173.05(b) in regards to relative terminology. 

Claim 18 recites “torque-transmitting member”. The terminology of “torque-transmitting member” is not commonly used terminology in the art. It is unclear what this terminology refers to without clear and specific definitions of the term. Therefore, this claim is deemed indefinite. Claims 19-20 are rejected the same because they depend upon claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ferri et al. (US 20180305968 A1).

Regarding claim 1, Ferri discloses a motor unit (fig. 1 garage door opener 10) for an overhead door opener (fig. 1 Garage door assembly 13), the motor unit comprising: 
a motor (fig. 4 motor 66); 
transmission components (fig. 4 worm gear 76 spur gear 80. Also fig. 10 Driven gear 120, second spur gear 130, and third spur gear 132) configured to transmit power from the motor to a shaft (shaft 24) of an overhead door opener ([0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132); 
a case (figs. 2-3 housing 30 and fig. 13 housing 204) having one or more vertical panels (fig. 9 support plates 122, 124), the case housing the motor and the transmission components (fig. 3 illustrates the housing 30 comprising motor 66, worm gear 76 and spur gear 80); and 
a guide bearing (figs. 4, 9-10 Driven shaft 84) held by one of the one or more vertical panels, the guide bearing being configured to rotatably accommodate the shaft, with the case supported by the shaft ([0048] Driven shaft 84 and plastic or bronze bushing 86 are secured to gear shaft 78 for rotation therewith.); 
wherein the transmission components comprise a shaft-engaging member (fig. 10 third spur gear 132, FIG. 13A a pair of semi-circular coupler rings 212A, 212B) configured to be affixed around the shaft ([0055] Third spur gear 132 is rotatably supported on a first end of a shaft 136. [0058] FIG. 13A illustrates coupler unit 210 as comprising a pair of semi-circular coupler rings 212A, 212B that are interconnected by two or more fasteners 214 to surround and drivingly engage shaft end segment 24B of shaft 24.), and wherein the transmission components transmit power from the motor to the shaft ([0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132).

Regarding claim 3, Ferri discloses the motor unit of claim 1 wherein the case (fig. 3 housing 30 and fig. 14 housing 204) includes two exterior vertical panels and two interior vertical panels, and wherein each of the exterior vertical panels and each of the interior vertical panels hold a guide bearing (fig. 9 support plates 122, 124). 

Regarding claim 4, Ferri discloses the motor unit of claim 1 wherein the guide members have semi-circular bearing surfaces configured to receive the shaft (figs. 4, 9-10 Driven shaft 84 and FIG. 13A a pair of semi-circular coupler rings 212A, 212B).

Regarding claim 5, Ferri discloses the motor unit of claim 1 wherein the shaft-engaging member is a two-piece member (FIG. 13A a pair of semi-circular coupler rings 212A, 212B), and wherein the two pieces of the two-piece member are secured together around the shaft and configured to rotate the shaft ([0058] FIG. 13A illustrates coupler unit 210 as comprising a pair of semi-circular coupler rings 212A, 212B that are interconnected by two or more fasteners 214 to surround and drivingly engage shaft end segment 24B of shaft 24.).

Regarding claim 6, Ferri discloses the motor unit of claim 1 wherein the shaft-engaging member is secured to the shaft with set screws (fig. 13A screw 214).

Regarding claim 7, Ferri discloses the motor unit of claim 1 further comprising counter bearings coupled to the guide bearings and configured to secure the shaft to the case (fig. 4 brushing 86).

Regarding claim 8, Ferri discloses the motor unit of claim 7 wherein the transmission components exert a force on the shaft in a direction away from the motor ([0048] A motor shaft 74 extends from the opposite end of motor 66 and supports a single stage worm gear 76 of a gear reduction unit 77 (“reduction gearset”), which is preferably made of bronze. The gear reduction unit 77 further includes a gear shaft 78 extends through the bottom of body 62 and rotatably supports a spur or wheel gear 80, which is preferable made of plastic. Brass worm gear 76 and plastic wheel gear 80 achieve a low coefficient of friction for back driving while meeting strength requirements for durability. Spur gear 80 includes outer peripheral teeth 82 in meshed engagement with threads on worm gear 76, whereby rotation of worm gear 76 by motor 66 causes rotation of spur gear 80 and gear shaft 78.), and wherein the counter bearings constrain the shaft relative to the motor ([0048] Driven shaft 84 and plastic or bronze bushing 86 are secured to gear shaft 78 for rotation therewith.).

Regarding claim 9, Ferri discloses an overhead door opener (Garage door assembly 13) for an overhead door having a door (garage door 12) and a rotating shaft (shaft 24, 134), the overhead door opener comprising: 
a motor (fig. 4 motor 66); 
first transmission components coupled to the motor (fig. 4 worm gear 76 spur gear 80. Also fig. 10 Driven gear 120, second spur gear 130, and third spur gear 132); 
a case (figs. 2-3 housing 30 and fig. 13 housing 204) housing the motor and the first transmission components, the case including one or more vertically disposed members (fig. 9 support plates 122, 124); 
guide bearings (figs. 4, 9-10 Driven shaft 84) coupled to the vertically disposed members to engage the shaft and support the motor, first transmission components, and case onto the shaft; 
second transmission components (fig. 4 worm gear 76 spur gear 80. Also fig. 10 Driven gear 120, second spur gear 130, and third spur gear 132) configured to couple to the shaft without removing the shaft from the overhead door and while the motor, first power transmission components, and case rest on the shaft with the guide bearings contacting the shaft;
wherein the first and second transmission components (fig. 4 worm gear 76 spur gear 80. Also fig. 10 Driven gear 120, second spur gear 130, and third spur gear 132) are configured to be engaged to one another while the motor, first power transmission components, and case rest on the shaft with the guide bearings contacting the shaft, and wherein the motor, first transmission components and second transmission components transmit sufficient torque to the shaft to raise and lower the overhead door ([0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132).

Regarding claim 10, Ferri discloses the overhead door opener of claim 9 wherein the second transmission components comprise a first piece and a second piece that are coupled together around the shaft and secured together with sufficient strength to permit the motor to rotate the shaft and raise and lower the overhead door ([0048] A motor shaft 74 extends from the opposite end of motor 66 and supports a single stage worm gear 76 of a gear reduction unit 77 (“reduction gearset”), which is preferably made of bronze. The gear reduction unit 77 further includes a gear shaft 78 extends through the bottom of body 62 and rotatably supports a spur or wheel gear 80, which is preferable made of plastic. Brass worm gear 76 and plastic wheel gear 80 achieve a low coefficient of friction for back driving while meeting strength requirements for durability. Spur gear 80 includes outer peripheral teeth 82 in meshed engagement with threads on worm gear 76, whereby rotation of worm gear 76 by motor 66 causes rotation of spur gear 80 and gear shaft 78. [0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132).

Regarding claim 13, Ferri discloses the overhead door opener of claim 9 wherein the guide bearings comprise semi-circular bearings configured to encircle approximately half of the diameter of the shaft (figs. 4, 9-10 Driven shaft 84 and FIG. 13A a pair of semi-circular coupler rings 212A, 212B).

Regarding claim 14, Ferri discloses the overhead door opener of claim 9, further comprising a cover placed over the case that covers the first and second transmission components and the guide bearings (figs. 2-3 housing 30 and fig. 13 housing 204).

Regarding claim 15, Ferri discloses the overhead door opener of claim 9 wherein the vertically disposed members comprise at least one of sidewalls and interior panels (fig. 3 housing 30 and fig. 14 housing 204, fig. 9 support plates 122, 124). 

Regarding claim 16, Ferri discloses the overhead door opener of claim 9 wherein the first and second transmission components urge the shaft away from the motor, the overhead door opener further comprising counter bearings (fig. 4 brushing 86) coupled to the guide bearings that prevent the first and second transmission components from displacing the shaft from the motor ([0048] Driven shaft 84 and plastic or bronze bushing 86 are secured to gear shaft 78 for rotation therewith.).

Regarding claim 17, Ferri discloses the overhead door opener of claim 9 wherein the first and second transmission components urge the shaft toward the motor (fig. 4 worm gear 76 spur gear 80. Also fig. 10 Driven gear 120, second spur gear 130, and third spur gear 132), and wherein the guide bearings prevent the first and second transmission components from displacing the shaft from the motor ([0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132).

Regarding claim 18, Ferri discloses a method for installing an overhead door opener (fig. 1 Garage door assembly 13), the method comprising: 
resting a motor unit case (figs. 2-3 housing 30) on a shaft (shaft 24, 134) of an overhead door (garage door 12) at any exposed portion of the shaft, wherein the case comprises guide bearings (figs. 4, 9-10 Driven shaft 84) configured to receive a top portion of the shaft; 
resting the case against an interior wall of a garage (figs. 1 and 11-12; abstract, a powered garage door opener is provided for mounting to a garage wall); 
securing the case to the wall with a bracket ([0043]-[0044] brackets 21, 40, 42. [0060] bracket 304); 
affixing a torque-transmitting member (driven shaft 84) to a portion of the shaft between two guide bearings ([0051] Module 54 and power supply 56 further then power motor 66 to rotate worm gear 76 and spur gear 80. Driven shaft 84 extending from spur gear 80 is coupled to garage door shaft 24 via shaft coupling 48 to transfer torque from the driven shaft 84 to shaft 24. [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132); 
and coupling the torque-transmitting member to a motor (motor 66) within the case (fig. 3; [0056] In operation, module 54 and power supply 56 power motor 66 to rotate worm gear 76 and spur gear 80 as discussed previously in the first embodiment. Driven gear shaft 78 extending from spur gear 80 drives driven gear 120. Driven gear 120 then rotatably drives second spur gear 130. Driven shaft 84′ extending from shaft 134 of second spur gear 130 is coupled to garage door shaft 24 via shaft coupling 48 to transfer the torque from motor 66 into rotation of shaft 24, thereby moving garage door 12 between the open and closed position. Additionally, second spur gear 130 simultaneously drives third spur gear 132).

Regarding claim 19, Ferri discloses the garage door assembly as set forth in claim 18, wherein said two-piece pulley guard includes an upper guard segment and a lower guard segment interconnected with at least one mounting fastener (figs. 18-21; [0060] Pulley guard assembly 300 includes a first or upper guard segment 310 and a second or lower guard segment 312 configured to be interconnected via a plurality of mounting fasteners 314.).

Regarding claim 20, Ferri discloses the garage door assembly as set forth in claim 19, wherein said two-piece pulley guard includes a mounting bracket attached to a garage wall, and wherein said upper guard segment includes a bracket retainer slideable along said mounting bracket to provide position adjustment relative to the garage wall ([[0060] FIGS. 18-21 illustrate a pulley guard assembly 300 configured to surround pulley 23 and prevent de-spooling of a garage door cable 302 from pulley 23. Pulley guard assembly 300 is adapted to be mounted to garage wall 14 via an adjustable mounting bracket 304. Pulley guard assembly 300 includes a first or upper guard segment 310 and a second or lower guard segment 312 configured to be interconnected via a plurality of mounting fasteners 314. Upper guard segment 310 includes a slotted bracket retainer 316 configured to receive an elongated link segment of mounting bracket 304 to provide position adjustment relative to wall 14.).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferri et al. (US 20180305968 A1) as applied to claim 1 or 9 above, and further in view of Angiuli et al. (US 20170037671 A1).

Regarding claim 2, Ferri discloses the motor unit of claim 1 but does not expressly disclose wherein the shaft-engaging member comprises a sprocket that is configured to receive a chain that is driven by the motor.
Angiuli, from a similar field of endeavor, teaches a sprocket that is configured to receive a chain that is driven by the motor (figs. 2-4; [0060] driving sprocket 350 is rotatably connected to motor 310 and can turn driven sprocket 370 by way of a roller chain 380. Driven sprocket 370 is rotatably coupled to a drive shaft 330 which is rotatably coupled to drive gear 340 that turns driven gear 320 mounted on door shaft 42 for transmitting power to counterbalance cable drums 44 to take up or payout lift cables 54 thereby lifting or lowering sectional door 12.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a sprocket that is configured to receive a chain that is driven by the motor as taught by Angiuli in the motor unit taught by Ferri in order to lift or lower a garage door (as suggested in [0060] of Angiuli).

Regarding claim 12, Ferri discloses the overhead door opener of claim 9 but does not expressly disclose wherein the second transmission components comprise a sprocket and a chain, wherein the chain comprises: a first link at a first end of the chain, the first link having a hole; a second link at a second end of the chain opposite the first end, the second link having a hole; a connector comprising: a body; a first pin; a second pin; a first extension coupled to the first pin; a second extension coupled to the second pin, wherein the first and second extensions are removably coupled to the first pin and second pin, respectively, wherein the first and second extensions are configured to fit within holes of the first link and second link temporarily, wherein the first and second pins are configured to be pressed through the holes in the first and second links, respectively, and wherein the first and second extensions are configured to be removed from the first and second pins once the first and second pins are in the holes of the first and second links, respectively.
Angiuli, from a similar field of endeavor, teaches a sprocket and a chain, wherein the chain comprises: a first link at a first end of the chain, the first link having a hole; a second link at a second end of the chain opposite the first end, the second link having a hole; a connector comprising: a body; a first pin; a second pin; a first extension coupled to the first pin; a second extension coupled to the second pin, wherein the first and second extensions are removably coupled to the first pin and second pin, respectively, wherein the first and second extensions are configured to fit within holes of the first link and second link temporarily, wherein the first and second pins are configured to be pressed through the holes in the first and second links, respectively, and wherein the first and second extensions are configured to be removed from the first and second pins once the first and second pins are in the holes of the first and second links, respectively (figs. 2-4; [0060] driving sprocket 350 is rotatably connected to motor 310 and can turn driven sprocket 370 by way of a roller chain 380. Driven sprocket 370 is rotatably coupled to a drive shaft 330 which is rotatably coupled to drive gear 340 that turns driven gear 320 mounted on door shaft 42 for transmitting power to counterbalance cable drums 44 to take up or payout lift cables 54 thereby lifting or lowering sectional door 12. It is inherent that a roller chain comprises “a first link at a first end of the chain, the first link having a hole; a second link at a second end of the chain opposite the first end, the second link having a hole; a connector comprising: a body; a first pin; a second pin; a first extension coupled to the first pin; a second extension coupled to the second pin, wherein the first and second extensions are removably coupled to the first pin and second pin, respectively, wherein the first and second extensions are configured to fit within holes of the first link and second link temporarily, wherein the first and second pins are configured to be pressed through the holes in the first and second links, respectively, and wherein the first and second extensions are configured to be removed from the first and second pins once the first and second pins are in the holes of the first and second links, respectively”).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a sprocket that is configured to receive a chain that is driven by the motor as taught by Angiuli in the motor unit taught by Ferri in order to lift or lower a garage door (as suggested in [0060] of Angiuli).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684